ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Benjamin Adam Warpeha committed professional misconduct warranting public discipline, namely, making false statements regarding his criminal history while under oath during voir dire as a potential juror in a felony criminal matter, in violation of Minn. R. Prof. Conduct 8.4(c) and (d). Respondent waives his procedural rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and unconditionally admits the allegations of the disciplinary petition. The parties jointly recommend that the appropriate discipline is a 60-day suspension from the practice of law.
The court has independently reviewed the file and approves the recommended disposition.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that, effective 14 days from the date of filing of this order, respondent Benjamin Adam Warpeha is suspended from the practice of law for a minimum of 60 days. Respondent shall comply with Rule 26, RLPR (requiring notice of suspension to clients, opposing counsel, and tribunals). Respondent shall be eligible for reinstatement to the practice of law by further order of the court following the expiration of the suspension period provided that he serves upon the Director and files with the Clerk of Appellate Courts, at least 15 *362days before the expiration of the suspension period, an affidavit establishing that he is current in continuing legal education requirements and has fully complied with Rules 24 and 26, RLPR. If reinstated by further order of the court, respondent shall file with the Clerk of Appellate Courts and serve upon the Director within one year of the date of filing of this order proof of successful completion of the professional responsibility portion of the state bar examination. Failure to do so shall result in automatic re-suspension, pursuant to Rule 18(e)(3), RLPR, pending successful completion of the examination. Respondent shall pay $900 in costs pursuant to Rule 24, RLPR.
BY THE COURT:
/s/Alan C. Page Associate Justice